Citation Nr: 1107464	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 
percent for degenerative arthritis of the thoracolumbar spine.  

2.  Entitlement to a higher initial rating in excess of 10 
percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 2008.  
He resumed active duty in August 2008 and is scheduled for 
discharge in August 2011.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted service 
connection for degenerative arthritis to the thoracic and lumbar 
spine and service connection for left knee arthritis, each 
assigned a 10 percent disability rating, effective July 1, 2008.

The Veteran provided testimony before the undersigned Veterans 
Law Judge at the RO in September 2010.  A transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

VA regulations prohibit the receipt of VA disability compensation 
benefits for any period for which the person receives active 
service pay.  See 38 U.S.C.A. § 5304(c) (West 2002); 38 C.F.R. § 
3.654, 3.700 (2010).  This includes active duty pay, drill, and 
active duty for training payments, and inactive duty for training 
payments made to Reservists and members of the National Guard.

As such, the Veteran's VA disability compensation benefits were 
discontinued when he began his current term of active duty 
service on August 17, 2008.  He was notified of this action in 
April and May 2009 letters.  

When payments are resumed based on release from active service, 
compensation will be authorized based on the degree of disability 
found to exist at the time the award is resumed.  See 38 C.F.R. § 
3.654(b)(2) (2010).  A disability will be evaluated on the basis 
of all facts, including records from the service department 
relating to the most recent period of active duty service.  See 
38 C.F.R. § 3.654.  Therefore, the Board finds that a remand is 
necessary to allow for proper evaluation of the Veteran's degree 
of disability upon discharge from active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Following the Veterans discharge from 
active duty, obtain all outstanding evidence, 
including service treatment records.

2.  Then afford the Veteran current 
examinations to determine the severity of the 
thoracolumbar spine and left knee 
disabilities. 

3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental statement 
of the case.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


